DETAILED ACTION
This Office Action is in response to Application filed November 2, 2020.

Election/Restrictions
Applicants’ election without traverse of Species I, claims 1-5 and 7-20, in the reply filed on July 14, 2022 is acknowledged.  The Examiner notes that the elected Species does not show that “the first sidewall of the cutting pattern includes a recess that the fifth contact fills” as recited in claim 6.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recess” included in the first sidewall of the cutting pattern recited in claim 6 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 11, 12, 16 and 19 and are objected to because of the following informalities:
On line 48 of claim 1, “a vertical central line” should be replaced with another term such as “a vertical central line perpendicular to the substrate”.
On lines 2 and 3 of claim 3, “disposed on a first imaginary straight line” and “disposed on a second imaginary straight line” should be replaced with another limitation such as “aligned in a direction” and “aligned in the direction”, respectively, because the term “imaginary straight line” appears to be not so well-defined and arbitrary.
On line 56 of claim 11, the terms “PMOS” and “NMOS” should be delineated such as “p-type metal oxide semiconductor (PMOS)” and “n-type metal oxide semiconductor (NMOS)”, because acronyms can have changed meanings over time.
On line 3 of claim 12, “a vertical central line” should be replaced with another term such as “a vertical central line perpendicular to the substrate”.
On lines 34-35 of claim 16, “the cutting pattern” should be replaced with “a cutting pattern” to avoid indefiniteness due to lack of antecedent basis.
On line 44 of claim 16, “a cutting pattern” should be replaced with “the cutting pattern”.
On lines 57 and 58 of claim 16, “disposed on a first imaginary straight line” and “disposed on a second imaginary straight line” should be replaced with another limitation such as “aligned in a direction” and “aligned in the direction”, respectively, because the term “imaginary straight line” appears to be not so well-defined and arbitrary.
On line 3 of claim 19, “a vertical central line” should be replaced with another term such as “a vertical central line perpendicular to the substrate”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

July 22, 2022